--------------------------------------------------------------------------------

OPTION AND JOINT VENTURE EXPLORATION AGREEMENT

THIS AGREEMENT made the 8th day of June, 2012 (the “Effective Date”).

BETWEEN:

MAVERICK MINERALS CORPORATION, a company incorporated
pursuant to the laws of the State of Nevada having an office at Suite 700
– 220 Bay Street, Toronto, Ontario M5J 2W4

(“Maverick”)

     OF THE FIRST PART

AND:

ENERGOLD MINERALS INC., a company incorporated pursuant to
the federal laws of Canada having an office at Suite 700 – 220 Bay
Street, Toronto, Ontario M5J 2W4

(“Energold”)

OF THE SECOND PART

WHEREAS:

A. Energold has represented to Maverick that it holds a 100% of the undivided
right, title and interest in and to the Jarvis Island Property located in the
Thunder Bay District in the Province of Ontario as more particularly described
at Schedule “A” (the “Property”) free and clear of all encumbrances;

B. The Property was previously owned by other mining companies and is believed
to have mineral potential for the production of barite; and

C. Based on the significance of the Property History, Energold wishes to grant
and Maverick wishes to acquire the right to earn up to an aggregate 51% interest
in and to the Property on the terms and subject to the conditions set out in
this Agreement.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
of the mutual promises, covenants, conditions, representations and warranties
herein set out, the parties agree as follows:

ARTICLE 1 – INTERPRETATION

1.1

Definitions

For the purposes hereof the following words and phrases shall have the following
meanings:

  (a)

“1933 Act” means the United States of America Securities Act of 1933, as amended
from time to time;

        (b)

“Act” means the Securities Act (Ontario) and the rules and regulations
promulgated thereunder, all as amended from time to time;


--------------------------------------------------------------------------------

- 2 -

  (c)

“Agreement” means this Agreement, as amended from time to time;

        (d)

“Business Day” means a day other than a Saturday, Sunday, statutory holiday in
the Province of British Columbia or any day on which chartered banks in the City
of Vancouver, British Columbia are not open for business during normal business
hours;

        (e)

“Feasibility Study” has the meaning ascribed to this term by the Canadian
Institute of Mining, Metallurgy and Petroleum as the CIM Definition Standards on
Mineral Resources and Mineral Reserves adopted by CIM Council, as amended;;

        (f)

“First Option” means the sole, exclusive and irrevocable right and option
granted by Energold to Maverick hereunder to acquire an undivided 30% legal and
beneficial interest in and to the Property, as more particularly described in
Section 2.1;

        (g)

“First Option Period” means the period commencing on the Effective Date and
ending on the date that the First Option is exercised, subject to earlier
termination of this Agreement;

        (h)

“Option Period” means, collectively, the First Option Period and the Second
Option Period;

        (i)

“Options” means, collectively, the First Option and Second Option;

        (j)

“Regulation S” means Regulation S promulgated under the 1933 Act;

        (k)

“SEC” means the United States of America Securities and Exchange Commission;

        (l)

“Second Option” means the sole, exclusive and irrevocable right and option
granted by Energold to Maverick hereunder to acquire an undivided further 21%
legal and beneficial interest in and to the Property such that Maverick would
hold an aggregate 51% legal and beneficial interest in and to the Property, as
more particularly described in Section 2.3 of this Agreement;

        (m)

“Second Option Period” means the period commencing on the date immediately after
the date the First Option is exercised and ending on the date that the Second
Option is exercised, subject to earlier termination of this Agreement;

        (n)

“Shares” means the common shares in the capital of Maverick; and

        (o)

“U.S. Person” has the meaning ascribed to that term in Regulation S.


1.2

Entire Agreement, Modification and Waiver

This Agreement, together with any and all agreement, document and other
instruments to be delivered pursuant hereto or simultaneously herewith
constitutes the entire agreement among Energold and Maverick pertaining to the
subject matter hereof and supersedes all prior agreements, understandings,
negotiations and discussions, whether oral or written, of and between the
parties hereto relating to the Property and there are no representations,
warranties, covenants or other agreements among the parties hereto in connection
with the subject matter hereof except as specifically set forth in this
Agreement. No supplement, modification, waiver or termination of this Agreement
shall be binding unless executed in writing by the party to be bound thereby. No
waiver of any of the provisions of this Agreement shall be deemed to or shall
constitute a waiver of any other provisions (whether or not similar) nor shall
such waiver constitute a continuing waiver unless otherwise expressly provided.

--------------------------------------------------------------------------------

- 3 -

1.3

Headings

The Articles, Sections and other headings contained herein are included solely
for convenience, are not intended to be full or accurate description of the
content of this Agreement and shall not be considered part of this Agreement.

1.4

Currency

Unless otherwise indicated, all dollar amounts contained in this Agreement are
and shall be construed to be in dollars in the lawful currency of Canada.

1.5

Schedules

The following Schedules are attached to Agreement are an integral part of this
Agreement:

Schedule “A” – Property Description

ARTICLE 2 – GRANTING AND EXERCISE OF OPTIONS

2.1

Grant and Exercise of First Option

Energold hereby grants Maverick the First Option, to be exercisable by Maverick:

  (a)

issuing to Energold 200,000 Shares and delivering the certificates representing
such Shares to Energold as follows:

          (i)

100,000 Shares on or before the date that is twenty-one (21) days after the
Effective Date (the “First Share Issuance”), and

          (ii)

100,000 Shares on or before September 15, 2013 (the “Second Share Issuance”);
and

          (b)

incurring a total of $200,000 in exploration expenditures on the Property as
follows:

          (i)

$100,000 in exploration expenditures to be incurred on or before September 15,
2013 (the “First Expenditures”), and

          (ii)

$100,000 in exploration expenditures to be incurred on or before September 15,
2014 (the “Second Expenditures”).


2.2

First Option Obligations

Maverick is not obligated to exercise the First Option or fulfill any of its
obligations under section 2.1, except for the obligation to complete the First
Share Issuance. The First Share Issuance is a firm commitment of Maverick and is
required to be completed irrespective of whether Maverick decides to exercise
the First Option.

--------------------------------------------------------------------------------

- 4 -

2.3

Grant and Exercise of Second Option

Energold hereby grants Maverick the Second Option, to be exercisable, following
exercise of the First Option, by Maverick:

  (a)

issuing to Energold 200,000 Shares and delivering the certificate representing
such Shares to Energold on or before September 15, 2015 (the “Third Share
Issuance”), and

        (b)

incurring an additional $200,000 in exploration expenditures on the Property on
or before the date that is the fifth (5th) anniversary of the Effective Date
(the “Third Expenditures”).


2.4

Second Option Obligations

Maverick is not obligated to exercise the Second Option or fulfill any of its
obligations under section 2.3.

2.5

Vesting of Property

      (a)

Upon satisfaction of the conditions set out in Section 2.1 (which, for greater
certainty, totals share issuances of 200,000 Shares and exploration expenditures
of $200,000), the First Option will be deemed to be exercised, and a 30%
beneficial right, title and interest in the Property will automatically vest in
Maverick, free and clear of all encumbrances.

      (b)

Upon satisfaction of the condition set out in Section 2.3 (which, for greater
certainty, totals share issuances of 200,000 Shares and cash payments of
$200,000), the Second Option will be deemed to be exercised, and an additional
21% undivided beneficial right, title and interest in the Property (for a total
51% interest) will automatically vest in Maverick, free and clear of all
encumbrances.

      (c)

The parties acknowledge and agree that registered ownership of the Property will
remain in the name of Energold, unless otherwise agreed to by the parties in
writing.

      2.6

Exploration Expenditures

      (a)

Exploration expenditures shall be deemed to have been incurred by Maverick when
Maverick has expended funds or has received good or services from third parties
for which Maverick has obligation to make payment, whether or not payment has
been made. A certificate of an officer of Maverick setting forth the exploration
expenditures incurred by Maverick in reasonable detail shall be prima facie
evidence of the same.

      (b)

Exploration expenditures incurred by Maverick exceeding the amount of
exploration expenditures required to be incurred within any period shall be
carried forward to the succeeding period and qualify as exploration expenditures
for such succeeding period.

      (c)

If the exploration expenditures incurred are less than the amount of the
exploration expenditures required to be incurred in any period, Maverick may, at
its option, pay the deficiency to Energold, in cash, within sixty (60) days
after the end of such period in order to maintain the Options. Any such payment
of cash in lieu shall be deemed to be exploration expenditures incurred on the
Property on or before the relevant date.


--------------------------------------------------------------------------------

- 5 -

  (d)

If Maverick reasonably believes that it has incurred the exploration
expenditures required to be incurred by Maverick in any period in order to
maintain the Options, but it is subsequently determined upon the examination or
audit by any party (for which such party shall have free access to all relevant
information) that such exploration expenditures were not incurred within such
period, Maverick shall not lose any of its rights hereunder and the Options
shall not terminate, provided that Maverick pays to Energold such deficiency in
exploration expenditures within thirty (30) days following such determination
(if determined by Maverick) or within thirty (30) days following notice to
Maverick of such deficiency (if determined by Energold), and the payment of such
deficiency in exploration expenditures shall be deemed to be exploration
expenditures incurred by Maverick for the purposes of this Agreement.

ARTICLE 3 – RIGHTS AND OBLIGATIONS DURING OPTION PERIOD

3.1

Right of Entry

Throughout the Option Period, the directors and officers of Maverick and its
servants, agents and independent contractors, shall have the sole and exclusive
right in respect of the Property to:

  (a)

enter thereon;

        (b)

have exclusive and quiet possession thereof;

        (c)

to the extent that Maverick in its sole discretion may consider advisable,
explore, examine, prospect, investigate, map, survey, mine, develop and carry
out commercial production on the Property or any part or parts thereof;

        (d)

extract, remove and treat rock, earth, ore and minerals therefrom;

        (e)

dump and store materials and waste materials thereon or therein;

        (f)

bring upon and erect upon the Property such buildings, plant, machinery and
equipment as Maverick may deem advisable;

        (g)

remove therefrom and dispose of reasonable quantities of ores, minerals and
metals for the purposes of obtaining assays or making other tests; and

        (h)

mine, remove and sell for its own benefit any and all ores, minerals and ore
products obtained from the Property.


3.2

Drill Cores

Maverick shall have custody, possession and control of all drill cores during
the Option Period and upon the termination of this Agreement shall deliver up to
Energold all such drill cores, together with all assays, geological information,
models, maps and reports made prepared or taken in connection with the work
conducted, or to be conducted, on the Property pursuant to the terms of this
Agreement.

3.3

Management Committee

Decisions regarding exploration and development of the Property shall be
determined by a committee (the “Management Committee”) comprised of three (3)
people. During the Option Period, the Management Committee shall be comprised of
two (2) members who are representatives of Energold and one (1) member who is a
representative of Maverick. Subject to Article 8, following exercise of the
Second Option, the Management Committee shall be comprised of two (2) members
who are representatives of Maverick and one (1) member who is a representative
of Energold. Decisions of the Management Committee will be made by a simple
majority vote. The Management Committee will have the authority to establish its
own rule son how meetings of the Management Committee will be called and
conducted.

--------------------------------------------------------------------------------

- 6 -

3.4

Operatorship

During the Option Period, Maverick shall act as operator of the Property (the
“Operator”) and, subject to the direction and control of the Management
Committee, shall:

  (a)

maintain the Property in good standing, including without limitation:

          (i)

the payment of annual lease fees and maintenance costs,

          (ii)

completion of any assessment work, and

          (iii)

filing of all standard reports required to maintain all mining claims in good
standing forthwith after completion of any work;

          (b)

be responsible for all work permits, environmental compliance, payment of
contractors, insurance and other matters relating to work carried out on the
Property;

          (c)

indemnify and save harmless Energold against any problems or liability with
respect to the matters referred to in paragraph 3.4(a);

          (d)

carry out all work on the Property in accordance with good mining practice and
in compliance with the applicable laws of the Province of Ontario; and

          (e)

supply Energold with a copy of all geological data, reports or other information
obtained during the course of the work program on a regular basis.


3.5

Management Fees

As Operator, Maverick shall be entitled to charge the following fees which shall
qualify as expenditures:

  (a)

management fees in an amount up to 10% on general exploration expenditures; and

        (b)

other fees in an amount up to 5% on drilling or other major contract costs.

All HST, input Tax Credits for monies expended during the Option Period, and any
other tax credits relating to work done on the Property during the Option Period
shall be for the account of Maverick.

3.6

Work Programs During Option Period

During the Option Period, Maverick shall provide to and review its exploration
and development plans with Energold and Energold shall be provided an
opportunity to comment and provide input with respect to prospective exploration
and development programs.

--------------------------------------------------------------------------------

- 7 -

3.7

Technical Services Agreement with Energold

The parties agree to enter into a Technical Services Consulting Agreement
pursuant to which Energold shall agree to, from time to time as required by
Maverick, provide services as an independent contractor to Maverick in
connection with the Property.

ARTICLE 4 – TERMINATION OF OPTIONS

4.1

Termination of Options

The Options will terminate and Maverick will have no further interest in the
Property if the First Share Issuance and First Expenditures have not been
completed on or before September 15, 2013. If the Options are terminated
pursuant to this section 4.1, Maverick shall not be obligated to complete any
share issuance or exploration commitments under section 2.1 or 2.3, other than
the obligation to complete the First Share Issuance, and Maverick will have no
further interest in the Property.

4.2

Termination of Second Option

The Second Option will terminate if the Third Share Issuance and the Third
Expenditures are not completed on or before September 15, 2015. If the Second
Option is terminated pursuant to this section 4.2, Maverick shall not be
obligated to complete any share issuance or exploration commitments under
section 2.3, and Maverick will have no further interest in the Second Option.
Maverick’s interest in the Property will be limited to the 30% undivided
interest in and to the Property earned on exercise of the First Option and any
other interests of Maverick provided for under this Agreement other than the
Second Option.

ARTICLE 5 – REPRESENTATIONS AND WARRANTIES

5.1

Mutual Representations and Warranties

Each of Maverick and Energold represents and warrants to the other party that:

  (a)

it is a company duly incorporated, validly subsisting and in good standing with
respect to the filing of annual reports under the laws of the jurisdiction of
its incorporation or organization and is or will be qualified to do business in
the jurisdiction in which the Property is located and to hold an interest in the
Property;

        (b)

it has full power and authority to carry on its business and to enter into this
Agreement and any agreement or instrument referred to in or contemplated by this
Agreement and to carry out an perform all of its obligations and duties
hereunder;

        (c)

it has duly obtained all authorizations for the execution, delivery, and
performance of this Agreement, and such execution, delivery and performance and
the consummation of the transactions herein contemplated will not conflict with,
or accelerate the performance required by or result in any breach of any
covenants or agreements contained in or constitute a default under, or result in
the creation of any encumbrance, lien or charge under the provisions of its
constating or initiating documents or any indenture, agreement or other
instrument whatsoever to which it is a part or by which it is bound or to which
it may be subject and will not contravene any applicable laws; and

        (d)

this Agreement constitutes a legal, valid and binding obligation of it except:


--------------------------------------------------------------------------------

- 8 -

  (i)

as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws of general
application affecting enforcement of creditors’ rights generally, and

        (ii)

as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.


5.2

Representations and Warranties of Energold

Energold represents and warrants to Maverick that: To the best of its
information and belief that:

  (a)

it is, and up to the time of transfer of its interest in the Property to
Maverick it will be, the sole recorded and beneficial owner of a 100% undivided
interest in and to the Property;

        (b)

the Property is accurately described at Schedule “A”;

        (c)

Energold has held the Property in compliance with all applicable laws, rules,
statutes, ordinances, orders and regulations and Energold has not received any
notice of any violation thereof, nor is Energold aware of any valid basis
therefore;

        (d)

Energold has paid all fees, taxes, assessments, rentals, levies or other
payments required to be made relating to the Property;

        (e)

Energold holds all permits, licenses, consents and authorities issued by
governmental authorities which are necessary in connection with the ownership
and mineral exploration of the Property;

        (f)

the Property is free and clear of all liens, charges and encumbrances and is not
subject to any right, claim or interest of any other person;

        (g)

Energold has the right to dispose of its interest in and to the Property, and,
upon exercise of the Options, to convey or cause the conveyance to Maverick of
the Property, in each case free and clear of all liens, charges, encumbrances,
obligations and any other royalties or restrictions except as provided for
herein;

        (h)

there is no adverse claim or challenge against or to the ownership of or title
to the Property, or any portion thereof not is there any basis therefore and
there are no outstanding agreements or options to acquire or purchase all or any
of he Property or any portion thereof or any interest therein and no person has
any royalty or interest whatsoever in production or profits from all of any of
the Property or any portion thereof;

        (i)

the Property does not contain any hazardous or toxic material, pollution or
other adverse environmental conditions that may give rise to any environmental
liability under any applicable environmental laws, and Energold has not
received, nor is it aware of any pending or threatened, notice of non-compliance
with any environmental law;

        (j)

during the period that Energold has been the recorded and beneficial owner of
the Property, all activities on, in or under the Property have been carried out
in accordance with all applicable environmental laws and there are no
environmental conditions existing on, in or under the Property to which any
remediate action is required or any liability has or may be imposed under
applicable environmental laws;


--------------------------------------------------------------------------------

- 9 -

  (k)

it has not received from any government agency or authority any notice of, or
communication relating to, any actual or alleged environmental claims, and there
are no outstanding work orders or actions required to be taken relating to
environmental matters respecting the Property or any operations carried out on
the Property;

        (l)

until the earlier of the exercise of the Second Option or the termination of
this Agreement, Energold will not, without the prior written consent of
Maverick, allow the Property to become subject to any claims, liens, security
interests, charges and encumbrances of any nature or kind whatsoever or enter
into any agreement (whether written or verbal) that may result in the creation
of any such claims, liens, security interests, charges and encumbrances or
otherwise restrict in any manner whatsoever the exercise of the Options by
Maverick as contemplated by this Agreement;

        (m)

it is not aware of any facts in relation to the Property that, if known to
Maverick, could reasonably be expected to cause Maverick to decide not to enter
into this Agreement or not proceed to exercise the Options and Energold has
advised Maverick of all of the material information relating to the mineral
potential of the Property of which is has knowledge;

        (n)

no filing or registration with, no notice to and no permit, authorization,
consent or approval of any public or governmental authorities or other person or
entity is necessary for the grant or exercise of the Options contemplated by
this Agreement or to enable Maverick to acquire up to an aggregate 51% undivided
legal and beneficial interest in the Property on the exercise of the Options;

        (o)

there are no mine workings or waste dumps or mine tailings with respect to the
Property;

        (p)

it is not a U.S. Person and is not acquiring the Shares for the account or
benefit of, directly or indirectly, any U.S. Person;

        (q)

it is outside the United States when receiving and executing this Agreement;

        (r)

it understands that the Shares have not been registered under the 1933 Act, or
under any state securities or “blue sky” laws of any state of the United States,
and, unless so registered, may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, except in accordance with the
provisions of Regulation S, pursuant to an effective registration statement
under the 1933 Act, or pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the 1933 Act and in each case only
in accordance with any applicable securities laws;

        (s)

it understands and agrees that offers and sales of any of the Shares, prior to
the expiration of a period (as specified in Regulation S) after the date of
transfer of the Shares (the “Distribution Compliance Period”), shall only be
made in compliance with the safe harbour provisions set forth in Regulation S,
pursuant to the registration provisions of the 1933 Act or an exemption
therefrom, and that all offers and sales after the Distribution Compliance
Period shall be made only in compliance with the registration provisions of the
1933 Act or an exemption therefrom and in each case only in accordance with all
applicable securities laws;


--------------------------------------------------------------------------------

- 10 -

  (t)

it understands and agrees not to engage in any hedging transactions involving
the Shares, prior to the end of the Distribution Compliance Period unless such
transactions are in compliance with the provisions of the 1933 Act;

        (u)

it acknowledges that the it has not acquired the Shares as a result of, and will
not itself engage in, any “directed selling efforts” (as defined in Regulation
S) in the United States in respect of any of the Shares which would include any
activities undertaken for the purpose of, or that could reasonably be expected
to have the effect of, conditioning the market in the United States for the
resale of any of the Shares provided, however, that Energold may sell or
otherwise dispose of any of the Shares pursuant to registration of any of the
Shares pursuant to the 1933 Act and any applicable state securities laws or
under an exemption from such registration requirements and as otherwise provided
herein;

        (v)

it understands and agrees that Maverick will refuse to register any transfer of
the Shares not made in accordance with the provisions of Regulation S, pursuant
to an effective registration statement under the 1933 Act or pursuant to an
available exemption from the registration requirements of the 1933 Act;

        (w)

it is knowledgeable of, or has been independently advised as to, the applicable
securities laws of the securities regulators having application in the
jurisdiction in which Energold is resident (the “International Jurisdiction”)
which would apply to the acquisition of the Shares;

        (x)

it is receiving the Shares pursuant to exemptions from prospectus or equivalent
requirements under applicable securities laws or, if such is not applicable,
Energold is permitted to receive the Shares under the applicable securities laws
of the securities regulators in the International Jurisdiction without the need
to rely on any exemptions;

        (y)

it has had access to all of the books and records of Maverick and accordingly
agrees that it is familiar with and has access to information regarding Maverick
similar to information that would be available in a registration statement filed
by Maverick under the 1933 Act;

        (z)

it has adequate net worth and means of providing for its current financial needs
and possible personal contingencies; and

        (aa)

Energold is an “accredited investor” in Canada, as that term is defined in
National Instrument 45-106 – Prospectus and Registration Exemptions.


5.3

Reliance on Representations and Warranties

The representations and warranties hereinbefore set out are conditions on which
the parties have relied in entering into this Agreement, are to be construed as
both conditions and warranties and shall, regardless of any investigation which
may have been made by or on behalf of any party as to the accuracy of such
representations and warranties, survive the closing of the transactions
contemplated hereby and each of the parties will indemnify and save the other
harmless from all loss, damage, costs, actions and suits arising out of or in
connection with any breach of any representation or warranty contained in this
Agreement, and each party shall be entitled , in addition to any other remedy to
which it may be entitled, to set off any such loss, damage or costs suffered by
it as a result of any such breach against any payment required to be made by it
to any other party hereunder.

--------------------------------------------------------------------------------

- 11 -

ARTICLE 6 – ACKNOWLEDGEMENTS AND AGREEMENTS

6.1

Acknowledgements and Agreements of Energold

Energold acknowledges and agrees that:

  (a)

none of the Shares have been or will be registered under the 1933 Act, or under
any state securities or “blue sky” laws of any state of the United States, and,
unless so registered, may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, except pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act
and in each case only in accordance with applicable securities laws;

        (b)

Maverick has not undertaken, and will have no obligation, to register any of the
Shares under the 1933 Act or any other applicable securities legislation;

        (c)

the decision to execute this Agreement and receive the Shares hereunder has not
been based upon any oral or written representation as to fact or otherwise made
by or on behalf of the Company and such decision is based entirely upon a review
of any public information which has been filed by the Company with the SEC in
compliance, or intended compliance, with applicable securities legislation;

        (d)

Energold and Energold’s advisor(s) have had a reasonable opportunity to ask
questions of and receive answers from Maverick in connection with the issuance
of the Shares hereunder, and to obtain additional information, to the extent
possessed or obtainable by Maverick without unreasonable effort or expense;

        (e)

upon the issuance thereof, and until such time as the same is no longer required
under the applicable securities laws and regulations, the certificates
representing any of the Shares will bear a legend in substantially the following
form:


THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.


  (f)

Energold has been advised to consult the Energold’s own legal, tax and other
advisors with respect to the merits and risks of ownership of the Shares and
with respect to applicable resale restrictions, and it is solely responsible
(and Maverick is not in any way responsible) for compliance with applicable
resale restrictions;


--------------------------------------------------------------------------------

- 12 -

  (g)

none of the Shares are listed on any stock exchange or automated dealer
quotation system and no representation has been made to Energold that any of the
Shares will become listed on any stock exchange or automated dealer quotation
system, except that currently certain market makers make market in the shares of
common stock of Maverick on the OTC Markets Group Inc.’s Over-the-Counter
Bulletin Board;

        (h)

neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Shares;

        (i)

no documents in connection with the sale of the Shares hereunder have been
reviewed by the SEC or any state securities administrators;

        (j)

there is no government or other insurance covering any of the Shares;

        (k)

the issuance and sale of the Shares to Energold will not be completed if it
would be unlawful or if, in the discretion of Maverick acting reasonably, it is
not in the best interests of Maverick;

        (l)

Maverick may make a notation on its records or give instructions to the
registrar and transfer agent of Maverick in order to implement the restrictions
on transfer set forth and described in this Agreement;

        (m)

the Shares are subject to resale restrictions in Canada and may not be traded in
Canada except as permitted by the Act and the rules made thereunder;

        (n)

pursuant to National Instrument 45-102 – Resale of Securities, as adopted by the
Ontario Securities Commission, a subsequent trade in the Shares will be a
distribution subject to the prospectus and registration requirements of
applicable Canadian securities legislation (including the Act) unless certain
conditions are met, which conditions include a hold period (the “Canadian Hold
Period”) that shall have elapsed from the date on which the Shares were issued
to Energold and, during the currency of the Canadian Hold Period, any
certificate representing the Shares is to be imprinted with a restrictive legend
(the “Canadian Legend”); and

        (o)

by executing and delivering this Agreement, Energold will have directed Maverick
not to include the Canadian Legend on any certificates representing the Shares
to be issued to Energold, and that as a consequence, Energold will not be able
to rely on the resale provisions of National Instrument 45-102, and any
subsequent trade in any of the Shares during or after the Canadian Hold Period
will be a distribution subject to the prospectus and registration requirements
of Canadian securities legislation, to the extent that the trade is at that time
subject to any such Canadian securities legislation.

ARTICLE 7 – COVENANTS

7.1

Covenants of Maverick

Maverick hereby covenants and agrees with Energold that during the Option Period
Maverick shall:

--------------------------------------------------------------------------------

- 13 -

  (a)

maintain the Property in good standing by the doing and the filing of assessment
work or the making of payments in lieu thereof, by the payment of all rentals,
taxes or other governmental charges which shall fall due during the Option
Period, and the performance of all other actions which may be necessary in that
regard and in order to keep the Property free and clear of all liens and other
charges arising from Maverick’s activities thereon except those at the time
contested in good faith by Maverick;

        (b)

record as assessment work against the Property all possible exploration work
carried out on the Property by Maverick that qualifies for such recording;

        (c)

carry out its operations on the Property in a careful and miner-like manner and
in accordance with applicable laws and regulations of the Province of Ontario
and Canada;

        (d)

properly pay all accounts of every nature and kind for wages, supplies, Workers’
Compensation Assessments, income tax deductions and all other accounts and
indebtedness incurred by it so that no claim or lien arises thereon or upon the
Property, the ores or minerals contained therein and it will indemnify Energold
and save them harmless from any and all loss, costs, actions, suits, damages or
claims which may be made against the Energold in respect of the operations on
the Property, provided however, that Maverick shall have the right to contest
the validity of any such lien or claim of lien;

        (e)

maintain and keep true and correct records of all production from the Property
and disposition thereof and of all costs and expenditures incurred as well as
all other data necessary or proper for the settlement of accounts between the
Parties hereto in connection with their rights and obligations under this
Agreement and such records shall be open at all reasonable times upon reasonable
notice for inspection by Energold or a duly authorized representative of
Energold;

        (f)

allow Energold, or its agent or representative duly authorized in writing, at
its own expense, to inspect the Property at all reasonable times and intervals,
and data obtained by Maverick as a result of operations thereon, upon Energold
giving Maverick 48 hours prior written notice, provided always that Energold or
any such agent or representative shall not interfere with Maverick’s activities
on the Property, Energold or any such agent or representative shall abide by the
rules and regulations laid down by Maverick relating to matters of safety and
efficiency in its operations and, notwithstanding, Maverick shall be under no
liability to Energold or their agent or representative, and Energold shall
indemnify Maverick, for any personal injury, including death, or any loss or
damage to property arising from their inspection of the Property, however
caused;

        (g)

obtain all necessary environmental permits prior to commencing operations on the
Property and be responsible for any environmental assessments made by any
governmental authorities as a result of operations on the Property;

        (h)

deliver to Energold, within a reasonable period of time from receipt thereof,
copies of all reports, maps, assay results and other technical data compiled by
or prepared at the direction of Maverick with respect to the Property; and


--------------------------------------------------------------------------------

- 14 -

  (i)

upon the termination of this Agreement, Maverick will leave the Property in a
safe condition in accordance with applicable statutes and regulations and will
deliver to Energold, forthwith, copies of all reports, maps, assay results and
other technical data compiled by or prepared at the direction of Maverick with
respect to the Property that have not previously been delivered to Energold.


7.2

Covenants of Energold

Energold hereby covenants and agrees with Maverick that during the Option Period
Energold shall:

  (a)

without the prior written consent of Maverick, not allow the Property to become
subject to any encumbrance of any nature or kind whatsoever or enter into any
agreement (whether written or verbal) that may result in the creation of any
such encumbrance or otherwise restrict in any manner whatsoever the exercise of
the Options by Maverick or the rights of Maverick to the Property as
contemplated by this Agreement; and

        (b)

use its best efforts to obtain from its directors and shareholders, as
applicable, and all appropriate federal, state, municipal or other governmental
or administrative bodies, such approvals or consents as are required (if any) to
complete the transactions contemplated herein.

ARTICLE 8 – JOINT VENTURE

8.1

Formation of Joint Venture

Upon exercise of the First Option and Maverick earning a 30% interest in and to
the Property, the parties will participate in a joint venture (the “Joint
Venture”) by entering into a formal joint venture agreement (the “Joint Venture
Agreement”) for the purpose of further exploration and development of the
Property and, if warranted, the operation of one or more mines on the Property.

8.2

Participating Interests

Each party will be responsible for payment of its proportionate share (based on
its participating interest) of the operating and capital costs of the Joint
Venture’s operations, including reclamation and remediation obligations and any
security required therefore. Each party’s participating interest shall be as
follows:

  (a)

if Maverick exercised the First Option in accordance with section 2.1, the
participating interests and deemed expenditures of the parties at the time the
Joint Venture is formed will be:


Energold:   70%   $ 630,000   Maverick:   30%   $ 270,000  


  (b)

if Maverick exercised the Second Option in accordance with section 2.3, the
participating interests and deemed expenditures of the parties at the time of
exercise of the Second Option will be:


Energold:   49%   $ 588,000   Maverick:   51%   $ 612,000  


--------------------------------------------------------------------------------

- 15 -

8.3

Joint Venture Agreement

Upon the formation of a Joint Venture the parties will enter into a formal Joint
Venture Agreement which, in addition to standard Joint Venture terms, shall
include the following terms:

  (a)

decisions regarding further exploration and development of the Property will be
determined by the Management Committee;

        (b)

exploration and development budgets will be determined and approved by the
Management Committee and the parties will have ninety (90) days after approval
of the Management Committee of any such budget, to provide their respective
share of the funds required by the budget;

        (c)

any failure by a party to contribute the funds required by any budget approved
by the Management Committee to further explore or develop the Property within a
timely manner will result in such party’s participating interest in the Joint
Venture being diluted proportionate to their contributions in accordance with
section 8.4; and

        (d)

if one party declines or fails to provide all or part of its required funding
(based upon its then proportionate legal and beneficial interest), the other
party can increase its funding to the amount budgeted thereby increasing their
participating interest in the Joint Venture in accordance with section 8.4;

        (e)

after formation of the Joint Venture, unless otherwise agreed to by the parties
in writing, Maverick will continue to be the Operator and will continue to
fulfill the obligations set out at section 3.4 and such other obligations as may
be agreed upon by the parties from time to time for the duration of the Joint
Venture;

        (f)

in the event that the Operator determines not to propose a project program or
fails to do so within six (6) months of completion of the previous project
program, the non-operator can propose and operate a project program; and

        (g)

after formation of the Joint Venture, the membership of the Management Committee
will be as set out at section 3.3, except that if at any time following exercise
of the Second Option the participating interests of the parties are varied
pursuant to the terms of the Joint Venture Agreement, the Management Committee
will be comprised of two (2) members who are representatives of the party with
the majority participating interest and one (1) member who is a representative
of the party with the minority participating interest.


8.4

Dilutions

The dilution formula will be as follows:

    Contribution to Total Costs by a Party     Percentage  =   (including deemed
expenditures)   x   100 Participating Interest   Contribution to Total Costs by
all Parties       of a Party   (including deemed expenditures)    


--------------------------------------------------------------------------------

- 16 -

8.5

Failure to Enter into Joint Venture Agreement

If for any reason the Joint Venture Agreement is not settled, executed and
delivered, this Agreement, containing the principal Joint Venture terms, will
remain binding on the parties and will continue to govern their relationship and
operations on the Property.

ARTICLE 9 – FEASIBILITY STUDY AND PRODUCTION

9.1

Feasibility Study

If at any time during the Option Period, or at any time during the period of the
Joint Venture, a Feasibility Study is completed which demonstrates that the
Property, or any part thereof, may be profitably brought into production (the
“Mining Project”), Maverick shall have the option and the right, subject to
making any expenditures required hereunder to exercise the Second Option and
earn a 51% participating interest in the Property and Joint Venture, to commit
the financing necessary as determined by the Management Committee to place the
Mining Project into production and thereby earn a 70% interest in the Mining
Project and Joint Venture.

9.2

Production

If Maverick commits the necessary financing pursuant to section 9.1, such
financing shall be provided to the Joint Venture by way of a loan or loans, the
terms of which shall provide that Maverick shall be entitled to repayment of
such loan or loans together with interest thereon out of 80% of the free cash
flow of the Mining Project in priority to all other distributions. The balance
of the 20% of the free cash flow shall be distributed to the parties
proportionately to their respective joint venture interests in the Mining
Project which at the outset, assuming Maverick making the necessary financing
available pursuant to section 9.1, will be 70% Maverick and 30% Energold.

ARTICLE 10 – ACCESS TO INFORMATION

10.1

Access to Information

Upon the execution of this Agreement, Energold shall provide to Maverick
reasonable access to all information, documents, data, drill logs, drill core
and such other information and data as may be reasonably requested by Maverick
in Energold’s possession and control with respect to the Property. If the
Options terminate, Maverick shall return all such material to Energold.

10.2

Investigations and Availability of Records

Maverick and/or its directors, officers, auditors, counsel and other authorized
representatives shall be permitted to make such commercially reasonable
investigations of the Property as Maverick reasonably deems necessary or
desirable, provided always that such investigations shall not unduly interfere
with the operations of Energold. Such investigations will not, however, affect
or mitigate in any way the representations and warranties contained in this
Agreement, which representations and warranties shall continue in full force and
effect for the benefit of Maverick.

ARTICLE 11 – ENVIRONMENTAL INDEMNIFICATION

11.1

Environmental Indemnification by Energold

Energold agrees to indemnify and save Maverick harmless from and against any
environment claim suffered or incurred by Maverick arising directly or
indirectly from any operations or activities conducted in or on the Property
whether by Energold, its employees or agents, prior to the date of execution of
this Agreement.


--------------------------------------------------------------------------------

- 17 -

11.2

Environmental Indemnification by Maverick

Maverick agrees to indemnify and save Energold harmless from and against any
environmental claim suffered or incurred by Energold arising directly or
indirectly from any operations or activities conducted in or on the Property,
whether by Maverick, its employees or agents, after the date of execution of
this Agreement.

11.3

Survival of Environmental Indemnities

The provisions of this Article 11 shall survive any termination of this
Agreement.

ARTICLE 12 – FORCE MAJEURE

12.1

Force Majeure

If any party to this Agreement is at any time prevented or delayed in complying
with any provisions hereof by reason of strikes, lock-outs, labour shortages,
power shortages, fuel shortages, fires, wars, insurrection, terrorist
activities, inability to gain or maintain surface access not related to the
misconduct of such party, acts of God, governmental regulations restricting
normal operations, shipping delays or any other extraordinary reason or reasons
beyond the control of such party, other than lack of funds, the effect of which
would be to halt work on the Property, the time limited for the performance by
such party its obligations hereunder shall be extended by a period of time equal
in length to the period of each such prevention or delay, but nothing herein
shall discharge such party from its obligations hereunder to maintain the
Property in respect of which it is the Operator in good standing.

12.2

Notice of Force Majeure

Each party shall give prompt notice to the others of each event of force majeure
under Section 12.1 hereof and upon cessation of such event shall furnish to the
other party notice to that effect together with particulars of the number of
days by which the obligations of the notifying party hereunder have been
extended by virtue of such event of force majeure and all preceding events of
force majeure.

ARTICLE 13 – CONFIDENTIALITY

13.1

Confidentiality

The parties to this Agreement shall keep confidential all books, records, files
and other information supplied by any party to the other party or its employees,
agents or representatives in connection with this Agreement or in respect of the
activities carried out on the Property by any party, or related to the sale of
minerals, or other products derived from the Property, including all analyses,
reports, studies or other documents prepared by any party or its employees,
agents or representatives, which contain information from, or otherwise reflects
such books, records, files or other information, The parties shall use their
reasonable commercial efforts to ensure that their employees, agents or
representatives do not disclose, divulge, publish, transcribe, or transfer such
information, in whole or in part, other than an Affiliate where such disclosure
is for routine corporate purposes, without the prior written consent of the
other parties, which consent may not be arbitrarily or unreasonably withheld and
which shall not apply to such information or any part thereof to the extent
that:

--------------------------------------------------------------------------------

- 18 -

  (a)

it is required to be publicly disclosed pursuant to applicable securities or
corporate laws or rules or requirements of any stock exchange, in which event
the party seeking to make such disclosure shall provide to the n on-disclosing
party at least two (2) Business Days prior to making such disclosure, a written
copy of such proposed disclosure, unless mutually agreed otherwise, and shall in
good faith consider any comments the non- disclosing party may have on such
proposed disclosure;

        (b)

the disclosure id reasonably required to be made to a taxation authority in
connection with the taxation affairs of the disclosing party; or

        (c)

such information becomes generally disclosed to the public, other than as a
consequence of a breach hereof by one of the parties to this Agreement.


13.2

News Release

Notwithstanding any other provision hereof each Maverick and Energold agree to
provide to the other party the text of any proposed news release or information
update with respect to this Agreement or the Property at least two (2) Business
Days prior to release of such information to third parties. The party receiving
such proposed news release or information update shall review and comment on the
text thereof within one (1) Business Day of receipt. The party proposing the
news release or information update shall in good faith review the comments
provided and shall take reasonable steps to modify the news release or
information update according to the concerns raised.

ARTICLE 14 – PERSONAL INFORMATION

14.1

Collection and Use of Personal Information

Energold acknowledges and consents to the fact that Maverick is collecting
Energold’s personal information which may be disclosed by Maverick to:

  (a)

securities regulatory authorities or any stock exchange on which Maverick’s
securities may become listed;

        (b)

Maverick’s registrar and transfer agent;

        (c)

U.S. and Canadian tax authorities;

        (d)

authorise pursuant to the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada).

By executing this Agreement, Energold consents to the foregoing collection, use
and disclosure of Energold’s personal information and to the retention of such
personal information for as long as permitted or required by law or business
practice. Energold also consents to the filing of copies or originals of any of
Energold’s documents described herein as may be required to be filed with any
securities regulatory authorities or stock exchanges in connection with the
transactions contemplated hereby.

--------------------------------------------------------------------------------

- 19 -

ARTICLE 15 – NOTICES

15.1

Notices

Any notice or other writing required or permitted to be given hereunder shall be
sufficiently given a party or parties if delivered personally, if sent by
prepaid registered mal or if transmitted by facsimile or other form of recorded
communication tested prior to transmission:

  (a)

In case of a notice to Maverick, at:

       

Maverick Minerals Corporation
Suite 700 – 220 Bay Street,
Toronto, Ontario M5J 2W4

       

Attention: Robert Kinloch, President and CEO

       

Facsimile No. (306) 343-0888

        (b)

In case of a notice to Energold at:

       

Energold Minerals Inc.
Suite 700 – 220 Bay Street,
Toronto, Ontario M5J 2W4

       

Attention: President

       

Facsimile No. 416-368-5344

or at such other address or addresses as the parties to whom such written is to
be given shall have last notified the party giving the same in the manner
provided in this Section 15.1, Any notice delivered to the party to whom it is
addressed as heretofore provided shall be deemed to have been given and received
on the day it is so delivered at such address, provided that if such day is not
a Business Day, then the notice shall be deemed to have been given and received
on the Business Day next following such day. Any notice mailed as aforesaid
shall be deemed to have been given and received on the seventh Business Day next
following the date of its mailing. Any notice transmitted by facsimile or other
form of recorded communication shall be deemed to be given and received on the
first Business Day after its transmission.

ARTICLE 16 – GENERAL

16.1

Binding

This Agreement shall enure to the benefit of and be binding upon the parties and
their respective successors and permitted assigns.

16.2

Further Assurances

The parties to this Agreement hereby agree to execute and deliver all such
further documents and instruments and do all acts and things as may be necessary
or convenient to carry out the full intent and meaning of and to effect the
transactions contemplated by this Agreement.

--------------------------------------------------------------------------------

- 20 -

16.3

Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the Province of Ontario and the laws of Canada applicable therein. The parties
hereby irrevocable attorn to the proper jurisdiction of the Courts of the
Province of Ontario.

16.4

Time is of the Essence

Time shall be of the essence in this Agreement.

16.5

Counterparts and Electronic Means

This Agreement may be executed in any number of counterparts, each of which,
when so executed and delivered, shall constitute an original and all of which
together shall constitute one instrument. Delivery of an executed copy of this
Agreement by electronic facsimile transmission or other means of electronic
communication capable of producing a printed copy will be deemed to be execution
and delivery of this Agreement as of the date set forth on page one of this
Agreement.

IN WITNESS WHEREOF the parties to this Agreement have executed this Agreement as
of the Effective Date.

MAVERICK MINERALS CORPORATION

Per: /s/Robert Kinloch     Authorized Signatory  

ENERGOLD MINERALS INC.

Per: /s/John Kearney     Authorized Signatory  


--------------------------------------------------------------------------------

SCHEDULE A

PROPERTY DESCRIPTION

The Property is described as Jarvis Island, Municipality of Neebing, (Property
Identifier 58-01-040-007-31100-0000) in the District of Thunder Bay, in the
Province of Ontario, Canada, Land Titles Division, Thunder Bay.

The Property is described as being in the District of Thunder Bay, in the
Province of Ontario and being more particularly described as Jarvis Island,
lying in front of, and being part of, the location known as Jarvis Location,
patented on September 9, 1856. Therefore Jarvis Island is part of Jarvis
Location.

Jarvis Location was patented on September 9, 1856 to Montreal Mining Company and
in the Crown Grant is therein described as:

"All that parcel or tract of land, situate, lying or being on the northern shore
of Lake Superior in our said province, containing by add measurement 6,400
square acres more or less...etc. etc. with the islands and parts of islands in
front of the lands herein described..."

The Island is situated about 35 miles south of Thunder Bay about 5 km from the
shore of Lake Superior near to the U.S. border (Minnesota).

The property is described as having 13.355 hectares or 33 acres and is described
as being of rocky terrain.

--------------------------------------------------------------------------------